 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD  4ITT Industries, Inc. and International Union, United Automobile, Aerospace & Agricultural Imple-ment Workers of America (UAW), AFLŒCIO. Case 7ŒCAŒ40946 May 10, 2000 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS FOX AND HURTGEN On May 5, 1999, Administrative Law Judge Martin J. Linsky issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions and a supporting brief.  The General Counsel also filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions, except as modified here, and to adopt his recommended Order as modified. The General Counsel has excepted, inter alia, to the judge™s finding that the Respondent did not violate Sec-tion 8(a)(1) when two of its supervisors prohibited em-ployee Karen Richardson from talking with other em-ployees about the Union during work.  We find merit in the exception. Richardson was an active union supporter and a mem-ber of the Union™s organizing committee.  On May 7, 1998, the Respondent™s Tawas City plant manager, Rod Kaschner, summoned prounion employee Karen Rich-ardson to his office.  Jeff Binder, Richardson™s immedi-ate supervisor, was also present.  Kaschner told Richard-son that he had received complaints from a few employ-ees about her talking about the Union.  He told Richard-son that she was not to talk about the Union on the pro-duction floor anymore to anyone, that such conversations should be kept outside, in the lunchroom, and on off time.  Kaschner and Binder refused to tell Richardson which employees had complained.  Richardson wrote a statement of what had been said at the May 7 meeting and sent it to Kaschner.  In a memo-randum dated May 8, Kaschner replied, inter alia:  You are entitled to your opinion and personal goals and they will not be interfered as long as it does not inter-fere with production in work areas. The point again of the whole meeting was if an individual is not interested in talking with you about union activities, you should respect their wishes and avoid such discussions.                                                                                                                      1 In adopting the judge's dismissal of the allegation that the Respon-dent violated Sec. 8(a)(1) by the manner in which its supervisor, Tony Orlando, drove his vehicle near some handbilling employees on May 5, 1998, we do not rely on Orlando™s state of mind.  Instead, we find that the General Counsel failed to present sufficient objective evidence demonstrating that the employees could reasonably believe that Or-lando™s reckless driving was directed against union activity.  As a result of the May 7 meeting, Richardson stopped talking about the Union for about 7 days.  She then felt free to start talking about the Union again.  No discipline resulted. The Respondent has a no-solicitation rule in its hand-book.  The rule, which is valid on its face, prohibits ﬁall solicitations of any kind by any employee during work-ing time.ﬂ  In practice, however, the Respondent permit-ted employees and managers to talk about various sub-jects while at their workstations as long as it did not in-terfere with production and to engage in a variety of so-licitation activities, usually for some charitable cause. The judge found that Kaschner and Binder did not vio-late Section 8(a)(1) of the Act when they told Richardson not to talk to employees about the Union on the produc-tion floor.  He noted that Richardson admitted talking to one employee who said she did not like the Union and that Richardson resumed her union solicitation activities a week after management™s admonition without any ad-verse consequences.  The judge concluded that the Re-spondent ﬁwas essentially telling Richardson not to bother her fellow employees at least one of whom had complained and I see at most a de minimus or insignifi-cant infringement on Karen Richardson™s Section 7 rights.ﬂ  We do not agree. It is well established that ﬁ[w]here an employer forbids employees to discuss unionization on worktime but permits discussion of other subjects unrelated to work, the disparate rule is itself unlawful.ﬂ  Jennie-O Foods, 301 NLRB 305,  316 (1991) (citation  omitted).  In this case, notwithstanding the existence of a rule in the employee handbook banning all solicitations during working time, the Respondent per-mitted employees and managers alike to engage in discus-sion and solicitation on the production floor.  When some unidentified employees complained about Richardson™s union solicitation activities, however, Kaschner and Binder responded by warning Richardson on May 7 not to engage in any discussion of the Union with any employee on the production floor.  This disparate treatment was a clear viola-tion of Richardson™s statutory rights.2 Furthermore, contrary to the judge, the violation was not de minimus.  Neither Richardson™s subjective reaction to the warning (i.e., her willingness to resume solicitation activities 7 days after the warning) nor the failure of the Respondent to take any further action against her are de-terminative on this point.  In and of itself, a disparate prohibition of union solicitation activity by a prominent  2 Nor do we find that Kaschner™s memo of May 8 constituted a suffi-cient clarification or reupudiation of the May 7 comments. Indeed, the memo did not alter the disparate nature of the Respondent™s treatment of Richardson™s union acitivities. There is no evidence that the Respon-dent had previously concerned itself with whether employees wished to be subjected to the numerous kinds of nonunion discussion and solicita-tion freely permitted on the production floor. 331 NLRB No. 7  ITT INDUSTRIES 5prounion employee is an unfair labor practice warranting 
remedy.  Moreover, this disparate no-solicitation rule 
must be considered in the context of the Respondent™s 
contemporaneous attempts to limit off-duty employees 
from engaging in solicitation activities in its parking lot.  
The judge found, and we affirm, 
that these actions violated 
Section 8(a)(1).  Under these 
circumstances, we reject the 
view that any restriction of Richardson™s rights was de 

minimus and does not require Board remedial action. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge, as 
modified below, and orders that the Respondent, ITT 
Industries, Inc., Oscoda, East Tawas, and Tawas City, 
Michigan, its officers, agen
ts, successors, and assigns, 
shall take the action set forth in the Order as modified. 
1.  Add the following as paragraph 1(b) and reletter the 
subsequent paragraph accordingly. 
ﬁ(b) Disparately prohibiting employees from talking 
about the Union.ﬂ 
2.  Substitute the attached 
notice for that of the adminis-
trative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT deny our of
f-duty employees access to 
our parking lots for the purpose of distributing union 
campaign materials. 
WE WILL NOT prohibit our employees from talking 
about the Union during work while we permit other 

kinds of employee discussion and solicitation. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL permit off-duty employees, whether or not 
they are assigned to any particular facility, access to our 

parking lots for the purpose of distributing union cam-
paign materials. 
ITT INDUSTRIES, INC. 
Jerry Schmidt, Esq., 
for the General Counsel. 
Richard Hawkins, Esq., of Atlanta, Georgia, and Robert P. 
Harris, Esq
., of White Plains, New York, for the Respon-
dent. Kenneth Bieber
, International  Representative, of Grand Rap-
ids, Michigan
, and Diana Ketolo, International Representa-
tive, of Traverse City, Michigan, for the Charging Party
. DECISION STATEMENT OF THE CASE 
MARTIN J. LINSKY, Administ
rative Law Judge. On May 7 
and 13, 1998, a charge and amended charge in Case 7ŒCAŒ
40946 were filed by the International Union, United Automo-
bile, Aerospace & Agricultural Implement Workers of Amer-
ica, UAW, AFLŒCIO (the Union) against ITT Industries, Inc. 
(Respondent).1 On November 6, 1998, the National Labor Relations Board 
(the Board), by the Acting Regional Director for Region 7, 
issued a complaint, which was amended at the hearing before 
me, which alleges that Responden
t violated Section 8(a)(1) of the Act when on April 28 and May 14, 1998, it prohibited em-
ployees from engaging in legi
timate handbilling activity in 
support of the Union in the employee parking lot during non-
worktime, when on May 5, 1998, one of Respondent™s supervi-
sors drove a vehicle recklessly 
and dangerously close to em-
ployees engaged in legitimate handbilling activities in support 
of the Union, and when on May 7, 1998, two of Respondent™s 
supervisors disparately prohibited a supporter of the Union 
from talking about the Union. 
Respondent filed an answer in which it denied that it violated 
the Act in any way. 
A hearing was held before me in Tawas City, Michigan, on 
January 20 and 21, 1999. 
Upon the entire record in this case, to include posthearing 
briefs submitted by the Genera
l Counsel and Respondent, and 
upon my observation of the witnesses and their demeanor, I 
make the following FINDINGS OF FACT 
I.  JURISDICTION 
At all material time
s, Respondent, a corporation with offices 
and places of business located in Oscoda, East Tawas, and 
Tawas City, Michigan, has been engaged in manufacturing 
automotive parts and related products. 
Respondent admits, and I find that
 at all material times it has 
been an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
II. THE LABOR ORGANIZATION INVOLVED 
Respondent admits, and I find that at all material times the Union has been a labor organization within the meaning of 

Section 2(5) of the Act. 
III. THE UNFAIR LABOR PRACTICES 
A. Overview 
Respondent has three facilities in northeast Michigan called 
the northern plants.  They are located in Oscoda, East Tawas, 
and Tawas City, Michigan. 
                                                          
 1 The name of the Respondent was corrected at the hearing before 
me from ITT Automotive Division of ITT Corporation to ITT Indus-
tries, Inc.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6Approximately 600 employees work at the Oscoda plant and 
approximately 180 employees work at each of the other two 
plants in East Tawas and Tawas City. 
The three plants are within easy commute of one another as 
reflected in General Counsel™s E
xhibit 18, a map.  In addition, 
employees have transferred from one plant to another over the 
years.  Indeed in 1998, 18 employees were transferred between 
the three plants.  (See G.C. Exh. 17.) 
Back in 1994, the Union began an organizing drive among 
Respondent™s employees.  A repr
esentational election was held on March 30, 1995, for a unit that included employees at all 
three plants.  The Union lost the election.  Thereafter, the Un-

ion filed unfair labor practice ch
arges and a complaint issued.  
A hearing was held before Ad
ministrative Law Judge Marion C. Ladwig in February 1996.  Judge Ladwig found that Re-
spondent had violated the Act and, among other remedies, or-dered that the election results be set aside and a new election 
ordered.  The Board affirmed 
Judge Ladwig™s decision.  See 
ITT Automotive, 324 NLRB 609 (1997).  The Board agreed 
with Judge Ladwig that the elec
tion results should be set aside 
and a new election held.  Respondent is contesting the Board™s 
decision before the U.S. Court of Appeals for the 
  Sixth Cir-cuit.  A decision by the court is pending. 
A second election petition was f
iled on June 10, 1998, and an 
election scheduled for July 30, 1998.
  Again, the unit was to be 
the employees of Respondent employ
ed at all three plants.  On 
July 25, 1998, the Union withdrew
 the election petition.  Prior 
to the election petition being withdrawn the Union had filed the 
unfair labor practice charge and amended charge, which re-
sulted in the issuance of the complaint in the instant case. 
The allegations in the complaint, as amended at hearing, al-
lege unfair labor practices by Respondent during the union 
organizing campaign in April and May 1998 prior to the July 
30, 1998 second election, which ne
ver took place.  The election again was to be among the employ
ees at all three plants.  In 
other words, one unit of appr
oximately 960 employees from all 
three plants.  Respondent stipulated that the appropriate unit 
would be the employees from all three plants. 
B. Handbilling Activities 
On April 28 and May 14, 1998, several employees of Re-
spondent handbilled in support of the Union in the parking lot 
of the East Tawas plant.  The employees were employees of the 
Respondent who worked at the Os
coda plant.  The parking lot 
at the East Tawas plant is surrounded by a 6-foot high cyclone 
fence and has approximately 110 
parking spaces.  The gates to 
the parking lot are locked on the weekends but not during the 
week. On April 28, 1998, a Thursday, approximately seven em-
ployees of Respondent, who work at the Oscoda plant, hand-
billed in the parking lot beginning at approximately 6 a.m.  The 
handbills set out employee righ
ts under the Act and the em-
ployees also had a union organizing petition, which they 
wanted the East Tawa
s employees to sign. 
The superintendent of the Ea
st Tawas plant, Jeff Minnick, 
who previously worked at the Oscoda plant, in the company of 
Supervisor Bruce Curtis, told the handbillers that they were on 
private property and had to leave.
  The handbillers told him that 
they were employees of Respondent but he said they had to 
leave the parking lot and do their handbilling outside the fence. 
On Thursday, May 5, 1998, a group of approximately seven 
of Respondent™s employees who worked in the Oscoda plant 
handbilled outside the parking lot of the East Tawas plant and 
off of Respondent™s property. 
On Thursday, May 14, 1998, once again a group of approxi-
mately eight of Respondent™s 
employees who worked at the 
Oscoda plant handbilled on the parking lot at Respondent™s 

East Tawas plant beginning at 
approximately 6 a.m.  Again 
Plant Superintendent Jeff Minnick
 told them they had to leave 
the parking lot even though the handbillers again identified 

themselves as employees of Respondent. 
On April 28 and May 14, 1998, Respondent™s employees 
from the Oscoda plant were accompanied by UAW Field Rep-
resentative Diana Ketolo.  Ketolo credibly testified and was 
corroborated by several witnesses that only employees of Re-
spondent entered onto the East Tawa
s plant parking lot.  Ketola 
stayed outside the fence and off the parking lot and off of Re-

spondent™s property. 
On all three dates, the employ
ees wore union pins, hats, and 
T-shirts clearly proclaiming that
 they were part of a union or-
ganizing campaign. On both April 28 and May 14, 1998, the employees were 
told to leave the parking lot because they were trespassing. 
An employer can certainly restrict handbilling and soliciting 
on its property by nonemp
loyees.  See, e.g., 
Lechmere v. NLRB, 
502 U.S. 527 (1992).  Lechmere 
does not apply to off-duty 
employees.  
Nashville Plastic Products,
 313 NLRB 462, 463 (1993).  However, as the Board has held when addressing the 
issue of no-access rules concerning off-duty employees that 
such a rule is valid only if it ﬁ(1) limits access solely with re-
spect to the interior of the plant and other working areas; (2) is 
clearly disseminated to all empl
oyees; and (3) applies to off-
duty employees seeking access to the plant for any purpose and 
not just to those employees enga
ging in union activity.  Finally, 
except where justified by business reasons, a rule which denies 

off-duty employees entry to park
ing lots, gates, and other out-
side nonworking areas will be found invalid.ﬂ  Tri-County Medical Center
, 222 NLRB 1089, 1089 (1976).  Respondent™s 
employees from the Oscoda plan
t who handbilled on the East Tawas plant parking lot were off 
duty.  In addition, employees 
of the employer who work at on
e plant are still considered em-
ployees of the employer if they handbill at another of the em-
ployer™s plants.  See, e.g., 
Southern California Gas Co.,
 321 NLRB 551 (1996), and 
Postal Service
, 318 NLRB 466 (1995). 
The business reasons put forth by
 Respondent to restrict its 
own off-duty employees from handbilling in the parking lot are 
woefully inadequate to warrant this limitation on employee 
protected activity, i.e., claims 
of possible vandalism, which are negated by Respondent™s policy of permitting entry onto the 
parking lot of spouses, children, or friends to drop off or pick 
up employees who work at the East Tawas plant.  There was 
also evidence that a few years earlier the window of a car 
parked in the parking lot shattered but no one knew why and a 
few years earlier the lug nuts on the right front tire were loos-
ened on a supervisor™s vehicle a few weeks after he fired an 
employee.  Respondent, however, 
never installed security cam-
eras or even requested the police to patrol the area. 
Again, off-duty employees of 
Respondent who worked at the 
Oscoda plant were banned on April 28 and May 14, 1998, from 

distributing union literature du
ring a union organizing cam-
paign to their fellow employees in the parking lot of the East 
Tawas plant.  The unit which the union sought to represent and 
which Respondent conceded was the appropriate unit included 
employees at the Oscoda plant (where the handbilling employ-
 ITT INDUSTRIES 7ees worked), the Tawas City and the East Tawas plants (where 
the parking lot was located).  The issue of alternative means of 
communicating its message such 
as radio, television, and 
newspaper ads is relevant only if nonemployees are the hand-
billers. 
Respondent violated Section 8(a)(1) of the Act when it de-nied its off-duty employees acce
ss to its parking lot for the 
purpose of engaging in the distribution of union campaign lit-

erature and the soliciting of signatures on a union organizing 
petition. C. Incident Involving Vehicle Driven by Supervisor 
Tony Orlando On May 5, 1998, several of 
Respondent™s employees from 
the Oscoda plant were handbilling by the gate to the parking lot 
of the East Tawas plant.  It is
 alleged that Tony Orlando, a su-
pervisor, drove his vehicle reck
lessly and dangerously close to 
some handbilling employees. 
On May 4, 1998, Tony Orlando, a supervisor at the East Ta-
was plant, had gone to court wi
th his 15-year-old son who was 
in trouble with the law.  The son was 15 years old. 
The court ordered that Orlando™s son be taken out of the 
family home and put in a group home.  Orlando went to work 

that night on his usual 11 p.m. to 7 a.m. shift. 
When he got off work on the morning of May 5, 1998, he 
was not unreasonably very upset because of his son and very 
tired because he™d had no chance to sleep during the day of 
May 4 because of his son™s situation.  He drove in an inappro-
priate manner.  In order to get around a car stopped at the gate 
he popped the clutch on his vehicle and took off with his tires 
squealing. 
Some of the handbillers thought Orlando, in driving erratic-
ally, came close to hitting them
.  Fortunately no one was hurt. 
Orlando admits he drove in an inappropriate manner but did 
so because of his emotional state occasioned by his problems 

with his son and not because of any union animus.  I believe 
him.  It makes more sense to 
believe that a man coming off the 
midnight shift is upset and drives inappropriately risking by-

standers because he is distraught about his young son being 
removed from the family home than to believe he drives in the 
fashion he drove because some employees were handbilling. 
Because of a lack of union animus on Orlando™s part on May 
5, 1998, I find no violation of 
Federal labor law based on Or-
lando™s actions.  The traffic law 
may well have been violated 
but I have no jurisdiction in that area. 
D. Restriction in Talking about the Union 
Karen Richardson is an empl
oyee of Respondent who previ-
ously worked at the East Tawas plant but transferred to the 
Tawas City plant close to 10 year
s ago.  She was very active on 
behalf of the Union and a member of the organizing committee. 
It is uncontested that employ
ees are allowed to talk about 
various subject matters while at 
their work station provided it doesn™t interfere with production.  Karen Richardson wore a 
union T-shirt and union buttons to work and talked in favor of 
the Union with her fellow employees.  Sometimes they ap-
proached her and sometimes she approached them. 
On May 7, 1998, she had a meeting with Plant Manager Rod 
Kaschner and her immediate supervisor, Jeff Binder.  After the 
meeting, she wrote down what had occurred.  Her statement 
was received in evidence as Gene
ral Counsel™s Exhibit 7.  Her 
statement of what happened on
 May 7, 1998, is as follows: 
 Jeff Binder came to my testing board, F8AH-19C827-
AA, and asked me to go speak to Rod Kaschner in Rods 
office.  The time was 9:15 A.M.  I asked Jeff if it could 
wait because I was working with two other people in a 
cluster.  Jeff said it™d take only one minute. 
Rod asked me to sit down.  He then said he has had a 
few people on the floor complaining to him about me talk-
ing about union related activities and union information to 
them and they were offended.  He told me then that any 
more conversations about the union were to be kept out-
side, in the lunchroom and on my off time.  He said I 

wasn™t to be talking about the union on the floor any more 

to anyone. 
I said I don™t believe that any one has really com-
plained about me and that they were trying to harass me.  I 
said if you really did have a complaint from someone, I 
have a right to face my accuser.  I said I think you are ly-
ing about this.  I said everyone I have ever talked to about 
the union has never said or showed any sign of being upset 
about the conversations.  In fact everyone has been pleas-
ant about it. 
I tried to leave then and Jeff Binder told me to stay and 
sit down. Rod then said there have been some complaints and 
Jeff said, yes Karen there has been complaints. 
I repeated myself about letting me face any accusers.  I 
said if someone really is complaining how am I suppose-
to-know not to talk to that person if I don™t know who it 
is?  I said I believe this is just your way of harassing me 
and trying to intimidate me.  I said I know I have my 
rights.  I can talk to anyone on the floor as long as they let 
me and as long as other people are allowed to walk around 
and talk.  I then tried to leave again. 
Jeff Binder told me to stay and sit down.  I stayed 
standing at the door.  He asked me to sit down again so I 
did. Rod then asked me if I was going to shut up for a little 
bit and let him talk for a change?  So I shut up and sat still.  
Rod said that he wouldn™t let me know who made this 
complaint to protect that person.  He said that is what he 
and Jeff were for.  So people who couldn™t speak to me 
had someone to go to and speak for them.  Rod said it was 
his place to bring it to my at
tention.  He said some people 
are afraid to tell me that I am bothering them. 
I said I don™t believe them because I haven™t been talk-
ing to people hardly at all on the floor.  I said as long as I 
don™t know who these, suppose of, complaining people are 
I™m not going to know who not to
 talk to because everyone 
I have talked to have been pleased to talk with me or that™s 
the impression they give.  I said as long as Tim DeWald 
can stand at Julies board on Monday morning for 25 min-
utes and talk I can stand around and talk.  I said this is har-
assment and you™re trying to intimidate me.  I said I™m 
very proud for what I™m doing and what I stand for.  I also 
said I was very pleased with how people are dealing with 
this and I™m glad about the wa
y things are going so far. 
Rod and Jeff both said they were not harassing me. 
I got ready to leave for the fourth time and knowbody 
[sic] said anything to stop me.  I looked at both of them 

and waited a second and then left. 
Jeff gave Ruth, Mary and I .20 down time for the 10 
minute interruption in our production. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8 Neither Rod Kaschner nor Jeff Binder testified but the Gen-eral Counsel moved into evidence as General Counsel™s Exhibit 
8 a statement of Rod Kaschner commenting about Karen 
Richardson™s memo set out above.  Kaschner™s statement, dated May 8, 1998, is as follows: 
 Karen  I received your letter dated May 7, 1998.  I basically 
agree with your quotes of Jeff™s, and my statements.  We 
certainly have a difference 
of opinion about what other 
employees had said.  We have not made up any of these 
concerns brought to your attention.  You are entitled to 
your opinion and personal goals and they will not be inter-
fered as long as it does not in
terfere with production in 
works areas. 
The point again of the whole meeting was if an indi-
vidual is not interested in talking with you about union ac-
tivities, you should respect their wishes and avoid such 
discussions.  Thank You 
 Karen Richardson testified that 
a few days before her meet-
ing with Rod Kaschner and Jeff
 Binder that she had spoken 
about the Union with a fellow employee who told her that he 

didn™t like the Union.  She also testified that her encounters 
with Kaschner and Binder caused 
her to cease and desist from 
talking about the Union for about 7 days and then she felt free 
to say what she wanted. 
 She was not disciplined. 
In light of the above I do not find that the Act was violated 
because management was essentially telling Richardson not to 
bother her fellow employees at 
least one of whom had com-
plained to them and I see at most a de minimus
 or insignificant 
infringement on Karen Richar
dson™s Section 7 rights. 
CONCLUSIONS OF LAW 
1. Respondent is an employer
 engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By denying off-duty employees access to its parking lot at 
the East Tawas plant for the purpose of distributing union cam-

paign materials, Respondent has vi
olated Section 8(a)(1) of the 
Act. 
4. The aforesaid unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
THE REMEDY 
The remedy in this case shoul
d include a cease-and-desist 
order and the posting of an appropriate notice at all three of 

Respondent™s northern plants. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
2 ORDER The Respondent, ITT Industries, Inc., East Tawas, Tawas 
City, and Oscoda, Michigan, its officers, agents, successors, 
and assigns, shall 1. Cease and desist from 
(a) Denying its off-duty employees
 access to its parking lots 
for the purpose of engaging in the distribution of union cam-

paign materials. (b) In any like or related manne
r interfering with, restraining, 
or coercing its employees in the exercise of their Section 7 
rights. 2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Permit its off-duty employee
s, whether or not those em-ployees are assigned to that particular facility, access to its 
parking lots for the purpose of distributing union campaign 
materials. 
(b) Within 14 days after service by the Region, post at its fa-
cilities in East Tawas, Tawas City, and Oscoda, Michigan, cop-
ies of the attached not
ice marked ﬁAppendix.ﬂ3 Copies of the 
notice, on forms provided by th
e Regional Director for Region 7, after being signed by the Respondent™s authorized represen-
tative, shall be posted by the Respondent immediately upon 
receipt and maintained for 60 
consecutive days in conspicuous 
places including all places where notices to employees are cus-

tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the noti
ces are not altered, defaced, or 
covered by any other material. 
In the event that, during the 
pendency of these proceedings, 
the Respondent has gone out of 
business or closed any of the facilities involved in these pro-

ceedings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees and for-

mer employees employed by th
e Respondent at any time since 
April 28, 1998. (c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
                                                          
 2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
3 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the notice reading ﬁPosted By Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgement of the United States Court of Appeals Enforcing an Order of 
the National Labor Relations Board.ﬂ 
 